Attorney’s Docket Number: 4630.3820000
Filing Date: 11/13/2020
Claimed Foreign Priority Date: none
Applicants: Khaderbad et al.  
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 05/09/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group II invention, and further election without traverse of the Species in which a GAA transistor is on a GAA transistor with a bilayer isolation structure manufactured by sequential partial oxidations (reading on Figs. 8-12), in the reply filed on 05/09/2022, is acknowledged. Applicant cancelled claims 1-8, added new claims 21-28, and indicated than claims 9-28 read on the elected Species. The examiner agrees. Accordingly, pending in the instant application are claims 9-28. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 12 recites the limitation “forming a convex top surface on the un-etched portions of the oxygen-containing dielectrics”. However, the disclosure as filed (see, e.g., Par. [0074]) supports instead that a top surface for second dielectric layer 140b is, e.g., concave. Furthermore, the term “convex” is absent from the original written description.
Claim 24 recites the limitation “forming an isolation structure having a convex top surface topography”. Also, see comments stated above in Par. 3 with regards to Claim 12, which are considered repeated here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lilak et al. (US2020/0105891).

Regarding Claim 21, Lilak (see, e.g., Figs. 2A-E and Par. [0076]) shows all aspects of the instant invention, including a method comprising:
-  forming, on a substrate (e.g., substrate 202), a first transistor having first source/drain (S/D) epitaxial structures (e.g., lower transistor 280 having epi S/Ds 232) 
- forming, on the first transistor, a second transistor comprising second S/D epitaxial structures aligned with the first S/D epitaxial structures (e.g., upper transistor 281 having epi S/Ds 234)
- isolating the first and second S/D epitaxial structures (e.g., with intervening insulating layer 230)
- capping sidewalls of the first and second S/D epitaxial structures (e.g., with spacers 217).
Regarding Claim 22, Lilak (see, e.g., Figs. 2A-B and D) shows that isolating the first and second S/D epitaxial structures from one another comprises forming an isolation structure therebetween (e.g., 230).
Regarding Claim 23, Lilak (see, e.g., Figs. 2A-B and D) shows capping the isolation structure (e.g., 230).
Regarding Claim 25, Lilak (see, e.g., Figs. 2D-E) shows forming the isolation structure (e.g., 230) comprises forming an isolation structure having a planar top surface topography.
Regarding Claim 26, Lilak (see, e.g., Par. [0033],[0054]-[0055]) discloses that insulator 130/230 is comprised of one or more layers, including, e.g., SiN. Therefore, Lilak shows that forming the isolation structure (e.g., 230) comprises forming a first layer comprising an oxygen-free dielectric (e.g., SiN).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lilak et al. (US2020/0105891).

Regarding Claim 24, Lilak shows all aspects of the instant invention (see, e.g., Paragraph 8 above), except for an isolation structure having a convex top surface topography. Lilak (see, e.g., Figs. 2D-E) shows instead an isolation structure 230 having a planar top surface topography. However, it is noted that the specification fails to provide teachings about the criticality the shape of the top surface, as claimed in the instant application.
Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the shape of the top surface of the isolation structure disclosed by Lilak, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous surface shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Daily, 149 USPQ 47 (CCPA 1976). Accordingly, Lilak teaches that forming the isolation structure comprises forming an isolation structure having a convex top surface topography.

  Allowable Subject Matter
Claims 9-20 are allowable.
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record fails to disclose or suggest a method comprising the steps of oxidizing a top portion of the oxygen-free dielectric; etching the oxidized top portion of the oxygen-free dielectric to form a first layer; depositing an oxygen-containing dielectric on the first layer; oxidizing a top portion of the oxygen-containing dielectric; and etching the oxidized top portion of the oxygen-containing dielectric to form a second layer.
Regarding claim 16, the prior art of record fails to disclose or suggest a method comprising the steps of exposing the oxygen-free dielectric material to an oxidizing process to oxidize the oxygen-free dielectric material, wherein the oxidizing process does not oxidize a portion of the oxygen-free dielectric material on the first epitaxial structure; etching the oxidized oxygen-free dielectric material; and forming a second epitaxial layer on the oxygen-free dielectric material not removed by the etching to substantially fill the opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose methods of manufacturing stacked transistors with isolated overlapping S/D regions, and having steps similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814